By the Court, Ingraham, P. J.
By tire by-laws, a public meeting was to be held" every Sunday evening. This was to be adjourned at 9 p. m. and a business meeting held thereafter until 10 p. m.
The proceedings are claimed to be-illegal because the papers were served on Sunday, and were returnable on Sunday.
I do not think our statute applies to such proceedings. It prohibits work or servile labor, and the exposure to sale of merchandise, except certain articles, of food. Making a contract or agreement is not forbidden.
In Merritt v. Earle, (31 Barb. 38, 41,) Judge Emott says: “At the common law, judicial proceedings, only, were prohibited"on Sunday. Hence judicial proceedings on Sunday are void, at common law. But all other business transactions are valid, except so far as prohibited by our statute.” -
Hothing in the statute forbids meetings of a society, or transacting its businessand however objectionable *359it may be to hold business meetings on that day, still it is not forbidden as illegal.
[First Department, General Term, at Few York,
May 5, 1873.
Ingraham, and Davis, Justices.]
The relator chose to belong to a society which held all its regular meetings on that day, and if, at such a meeting, he was served with a notice to attend the next meeting, it does not rest with him to make the objection.
There is nothing in this objection that will justify the granting of this motion.
The motion appears to have been disposed of, below, on this point entirely. . The affidavits which were excluded contained the defence of the relator. The judge could not properly try that question. If the case came properly before the society, they were to judge of the sufficiency of the charges.
It is stated in the return that the relator was removed by default. If by this is meant that he was removed because he did not appear, and without proving the charges against him, it would have been erroneous. Even if the party charged does not appear, still proof should be required, of his offence. As all the papers are not before us, we suppose the case made up solely for the decision upon the question above referred to. If no evidence was taken, before the society, and the relator-' can show that fact, he may renew his application, at the Special Term.
On the other grounds, the order is affirmed, without costs.